                       Case 5:20-cv-05799-LHK Document 279-1 Filed 09/30/20 Page 1 of 3


                   1   LATHAM & WATKINS LLP                          LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)             CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice pending)
                        Sadik Huseny (Bar No. 224659)                     kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                      jgreenbaum@lawyerscommittee.org
                   4        amit.makker@lw.com                       Ezra D. Rosenberg (admitted pro hac vice)
                         Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice
                       505 Montgomery Street, Suite 2000             forthcoming)
                   6   San Francisco, CA 94111                            dspence@lawyerscommittee.org
                       Telephone: 415.391.0600                       Ajay P. Saini (admitted pro hac vice)
                   7   Facsimile: 415.395.8095                            asaini@lawyerscommittee.org
                                                                     Maryum Jordan (Bar No. 325447)
                   8   LATHAM & WATKINS LLP                               mjordan@lawyerscommittee.org
                        Richard P. Bress (pro hac vice)              Pooja Chaudhuri (Bar No. 314847)
                   9       rick.bress@lw.com                             pchaudhuri@lawyerscommittee.org
                        Melissa Arbus Sherry (pro hac vice)          1500 K Street NW, Suite 900
               10          melissa.sherry@lw.com                     Washington, D.C. 20005
                        Anne W. Robinson (pro hac vice)              Telephone: 202.662.8600
               11           anne.robinson@lw.com                     Facsimile: 202.783.0857
                        Tyce R. Walters (pro hac vice)               Additional counsel and representation
               12          tyce.walters@lw.com                       information listed in docket
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17
                                               UNITED STATES DISTRICT COURT
               18                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN JOSE DIVISION
               19
                       NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK
               20
                                                      Plaintiffs,    [PROPOSED] ORDER GRANTING
               21
                                    v.                               MOTION FOR TEMPORARY
               22                                                    RESTRAINING ORDER PENDING
                       WILBUR L. ROSS, JR., et al.,                  RULING ON PLAINTIFFS’ MOTION
               23                                                    TO COMPEL AND FOR SANCTIONS
                                                      Defendants.
               24
                                                                     Date:    TBD
               25
                                                                     Time:    TBD
               26                                                    Place:   Courtroom 8
                                                                     Judge:   Hon. Lucy H. Koh
               27

               28
                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       [PROPOSED] ORDER GRANTING MOTION FOR
                                                                    TRO PENDING PLTFS’ MTC AND FOR SANCTIONS
                       Case 5:20-cv-05799-LHK Document 279-1 Filed 09/30/20 Page 2 of 3


                   1                                         [PROPOSED] ORDER

                   2          This matter comes before the Court on the motion for a temporary restraining order

                   3   (“Motion”) filed by Plaintiffs National Urban League; League of Women Voters; Black Alliance

                   4   for Just Immigration; Harris County, Texas; King County, Washington; City of Los Angeles,

                   5   California; City of Salinas, California; City of San Jose, California; Rodney Ellis; Adrian Garcia;

                   6   the NAACP; Navajo Nation; City of Chicago, Illinois; County of Los Angeles, California; and

                   7   Gila River Indian Community (collectively, “Plaintiffs”). Having considered the motion and the

                   8   papers submitted, Plaintiffs’ Motion is GRANTED.

                   9          Plaintiffs have demonstrated a likelihood of success on the merits of their claims that

               10      Defendants have been implementing and continue to implement the shortened timelines from the

               11      Replan in violation of the Court’s Order Granting Plaintiffs’ Motion for Stay and Preliminary

               12      Injunction (“PI Order”) (Dkt. 208). Plaintiffs have also demonstrated, through numerous

               13      submissions, the severe irreparable injury faced by Plaintiffs and the nation should Defendants

               14      be allowed to truncate and prematurely wind up Census field operations—and the Court agrees.

               15      See Dkt. Nos. 84, 142, 208. The Court also finds that the balance of equities tips in Plaintiffs’

               16      favor. An inaccurate Census will cause harm to Plaintiffs for the next decade, and this outweighs

               17      any unquantified costs and burdens to Defendants. No security is required.

               18             IT IS HEREBY ORDERED THAT, effective as of the date of this Order, Defendants are

               19      enjoined from any actions that are a result of or related to (1) the Replan’s enjoined December

               20      31, 2020 date for reporting the tabulation of the total population to the President, or (2) any data

               21      collection or data processing timelines that are shorter than those contained in the COVID-19

               22      Plan. Moreover, Defendants shall issue a new text message to all of their employees notifying

               23      them of the Court’s ruling, stating that the October 5 date is not operative, and stating that field

               24      data collection operations remain ongoing—and Defendants shall provide a copy of that text to

               25      the Court once sent.

               26             This restraining order and all supporting papers have been served on Defendants through

               27      the Court’s ECF system.

               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1      [PROPOSED] ORDER GRANTING MOTION FOR
                                                                              TRO PENDING PLTFS’ MTC AND FOR SANCTIONS
                       Case 5:20-cv-05799-LHK Document 279-1 Filed 09/30/20 Page 3 of 3


                   1   Dated: ________________________
                   2

                   3
                                                            HONORABLE LUCY H. KOH
                   4
                                                            UNITED STATES DISTRICT JUDGE
                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                               2      [PROPOSED] ORDER GRANTING MOTION FOR
                                                                 TRO PENDING PLTFS’ MTC AND FOR SANCTIONS
